PROSPECTUS SUPPLEMENT Filed Pursuant to Rule 424(b)(5) (To Prospectus Dated September 29, 2009) Registration No. 333-161700 Wireless Ronin Technologies, Inc. 2,297,000Shares Common Stock We are offering2,297,000 shares of our common stock, $0.01 par value, pursuant to this prospectus supplement and accompanying prospectus. Our common stock is listed on the Nasdaq Global Market under the symbol “RNIN.” On November 4, 2009, the last reported sale price of our common stock was $3.31 per share. An investment in our securities involves a high degree of risk. You should carefully consider the information under the heading “Risk Factors” on page S-3 of this prospectus supplement and beginning on page 6 of the accompanying prospectus before investing in our securities. We have engaged Feltl and Company, Inc. and Barrington Research Associates, Inc. to act as placement agents in connection with this offering. The placement agents are not purchasing or selling any of these securities nor are they required to arrange for our sale of any specific number or dollar amount of securities, but have agreed to use their reasonable best efforts to arrange for the sale of the securities offered by this prospectus supplement. We have agreed to pay the placement agents the placement agent fees set forth in the table below. Per Share Maximum Offering
